DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, and 15-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Information Disclosure Statement
Applicant’s information disclosure statement of 09/13/2021 was filed after the issue fee was paid. However, the application has been withdrawn from issue per the Applicant’s petition filed on 09/13/2021 in order to file a request for continued examination (RCE) under 37 CFR 1.114 upon the grant of a petition under 37 CFR 1.313(c)(2).  
Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Knight, Reg. No. 58722, on 05/04/2021.

Please amend Claim 13 as follows:
13. (Currently Amended)	A system for tracking events of interest comprising:
a volatile counter;
a nonvolatile storage coupled to the volatile counter, the nonvolatile storage storing a bit for each top volatile count number of events identified by the volatile counter;
a backup power source coupled to the volatile counter; and
readout circuitry and control logic coupled to the volatile counter and to the nonvolatile storage, the readout circuitry and control logic being configured to control operations of the volatile counter during an error event and determine a total number of events,
wherein the backup power source supports operation of the volatile counter for a predetermined length of time during the error event, wherein the readout circuitry and control logic is further configured to:
in response to receiving a request for the total number of events, determine the total number of events by:
reading a number of bits written to the nonvolatile storage;
decoding a nonvolatile value by multiplying a number of bits written to the nonvolatile storage by a top volatile count;
reading a volatile value from a count of the volatile counter, the volatile value being a current value at a time of the request for the total number of events; and
adding the nonvolatile value to the volatile value to generate the total number of events; and
provide the total number of events to a source of the request.

Please cancel Claim 14.
In Claim 15, please replace “The system of claim 14” with – The system of claim 13 --.
In Claim 16, please replace “The system of claim 14” with – The system of claim 13 --.

Please amend Claim 17 as follows:
17. (Currently Amended)	A system for tracking events of interest comprising:
a volatile counter;
a nonvolatile storage coupled to the volatile counter, the nonvolatile storage storing a bit for each top volatile count number of events identified by the volatile counter;
a backup power source coupled to the volatile counter; and
readout circuitry and control logic coupled to the volatile counter and to the nonvolatile storage, the readout circuitry and control logic being configured to control operations of the volatile counter during an error event and determine a total number of events
wherein the backup power source supports operation of the volatile counter at least until a snapshot of a count in the volatile counter is stored in the nonvolatile storage during the error event, wherein the readout circuitry and control logic is further configured to:
in response to receiving a request for the total number of events, determine the total number of events by:
determining a nonvolatile value by:
reading a number of bits written to the nonvolatile storage;

reading the snapshot of the count stored in the nonvolatile storage; and
adding the snapshot of the count to the initial nonvolatile value to generate the nonvolatile value;
reading a volatile value from a count of the volatile counter, the volatile value being a current value at a time of the request for the total number of events; and
adding the nonvolatile value to the volatile value to generate the total number of events; and
provide the total number of events to a source of the request.
For Claim 19, for the last limitation please replace “when one of the two indicates” with – when one of the two counters indicates --. 
For Claim 20, for the last limitation please replace “when one of the two indicates” with – when one of the two counters indicates --.


Allowable Subject Matter
Claims 1-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 12, 13 and 17 were neither found through a search of the prior art nor considered obvious by the examiner. In particular, the prior art of record does not teach or suggest in combination with the remaining limitations and in the context of their claims as whole:

For independent claim 1:
“…when a count of the volatile counter reaches a top volatile count, writing a single bit
to a nonvolatile storage;
…
in response to receiving the request for the total number of events, determining, by a
readout circuitry and control logic, the total number of events by:
reading a number of bits written to the nonvolatile storage;
decoding a nonvolatile value by multiplying the number of bits written to the nonvolatile
storage by the top volatile count;
reading a volatile value from the count of the volatile counter, the volatile value being a
current value at a time of the request for the total number of events; and
adding the nonvolatile value to the volatile value to generate the total number of
events…”

For independent claim 12:
“when a count of the volatile counter reaches a top volatile count, writing a single bit to
nonvolatile storage;
…
receiving a request for a total number of events;
in response to receiving the request for the total number of events, determining, by a
readout circuitry and control logic, the total number of events by:
determining a nonvolatile value by:
reading a number of bits written to the nonvolatile storage;
decoding an initial nonvolatile value by multiplying the number of bits written to the
nonvolatile storage by the top volatile count;
reading the snapshot of the count stored in the nonvolatile storage; and
 adding the snapshot of the count to the initial nonvolatile value to generate the
nonvolatile value;
reading a volatile value from the count of the volatile counter, the volatile value being a
current value at a time of the request for the total number of events; and
adding the nonvolatile value to the volatile value to generate the total number of
events….”

For independent claim 13:
“… a nonvolatile storage coupled to the volatile counter, the nonvolatile storage storing a bit for each top volatile count number of events identified by the volatile counter;
…in response to receiving a request for the total number of events, determine the total number of events by:
reading a number of bits written to the nonvolatile storage;
decoding a nonvolatile value by multiplying a number of bits written to the nonvolatile storage by a top volatile count;
reading a volatile value from a count of the volatile counter, the volatile value being a current value at a time of the request for the total number of events; and
adding the nonvolatile value to the volatile value to generate the total number of events…; 

For independent claim 17:
“…a nonvolatile storage coupled to the volatile counter, the nonvolatile storage storing a bit for each top volatile count number of events identified by the volatile counter;
…
in response to receiving a request for the total number of events, determine the total number of events by:
determining a nonvolatile value by:
reading a number of bits written to the nonvolatile storage;
decoding an initial nonvolatile value by multiplying the number of bits written to the nonvolatile storage by a top volatile count;
reading the snapshot of the count stored in the nonvolatile storage; and
adding the snapshot of the count to the initial nonvolatile value to generate the nonvolatile value;
reading a volatile value from a count of the volatile counter, the volatile value being a current value at a time of the request for the total number of events; and
adding the nonvolatile value to the volatile value to generate the total number of events;
….”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halbert et al. (US 2016/0117219 A1) teaches error detection logic of a memory device determining a current count of data errors.	FIG. 1 [0032] shows one of first count repository 150 and a second count repository 155 (e.g., only one) includes one or more bits of a register--such as that of a mode register set (MRS)--which may be read by memory controller 110. [0038] The error counter may be cleared during reset and/or selectively enabled/disabled by setting a bit A[y] of a mode register MRx. [0048] A count of data errors may be determined (e.g., calculated by and/or communicated from the memory device) in response to any of a variety of events including, but not limited to, a startup, wake-up or other power state transition of a platform including the memory device. Alternatively or 
Walrant et al. (US 2018/0175864 A1) teaches a monotonic counter and a method of operating the system. The system comprises a non-volatile memory (110) for holding a save counter value and a volatile memory (120) for maintaining a current counter value. The system (100) is configured during a startup phase to retrieve the saved counter value of the monotonic counter from the non-volatile memory (110); to detect whether a previous shutdown of the system (100) was an uncontrolled shutdown; and to adjust the retrieved counter value in accordance with a step size (130) provided at the system (100) in case an previous uncontrolled shutdown is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUROSU ALTAF whose telephone number is (408)918-7543.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R.A./Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114